Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 7/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10855830 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art is silent in displaying, by a touchscreen display of a mobile device, a graphical user interface that includes a status area along an edge of the touchscreen display and a central zone located adjacent to the status area; a user input initiated within the status area of the graphical user interface and including a dragging manipulation from the status area of the graphical user interface and across the graphical user interface away from the edge of the touchscreen display; while the touchscreen display detects the dragging manipulation, displaying, by the touchscreen display, an animation of a panel visually expanding across the graphical user interface away from the edge of the touchscreen display into the central zone of the graphical user interface in coordination with the dragging manipulation, wherein the panel includes a list of one or more alert events from a plurality of alert events, and wherein the animation of the panel includes revealing at least one of the one or more alert events as the panel visually expands across the graphical interface; and displaying, by the touchscreen display, the panel within at least the central zone of the graphical user interface, the panel including detail regarding the one or more alert events for the mobile device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN F PITARO/Primary Examiner, Art Unit 2198